The Chancellor
said that Russell had exercised no undue severity. That he had had executions issued as he had a right to have issued, but he had caused no sale. That he could not and would not make a new contract for the parties, that Russell ought not to be compelled to pay for repairs and improvements which were not necessary to him, and which he would never have put up. But if Gaskins would pay the money due to Russell forthwith, he would decree an execution of the original contract.
Gaskins was not present, but his counsel said he could not do so. Then the Chancellor dismissed the bill.
Plaintiff prayed an appeal